[rgs-20200630ex10u001.jpg]
AMENDMENT NO. 3 TO CREDIT AGREEMENT AND CONSENT This Amendment No. 3 to Credit
Agreement and Consent (this “Amendment”), dated as of July 29, 2020, is made by
and among REGIS CORPORATION, a Minnesota corporation (the “Borrower”), each
Subsidiary Guarantor (as defined in the Credit Agreement), BANK OF AMERICA,
N.A., a national banking association organized and existing under the laws of
the United States (“Bank of America”), in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement) (in such capacity, the
“Administrative Agent”), and each of the Lenders signatory hereto. W I T N E S S
E T H: WHEREAS, each of the Borrower, the Administrative Agent, and the Lenders
have entered into that certain Credit Agreement dated as of March 26, 2018 (as
amended by that certain Amendment No. 1 to Credit Agreement, dated as of April
25, 2018, that certain Amendment No. 2 to Credit Agreement, dated as of May 15,
2020, and as in effect immediately prior to the effectiveness of this Amendment,
the “Existing Credit Agreement”; the Existing Credit Agreement as amended by
this Amendment, the “Credit Agreement”; capitalized terms used in this Amendment
not otherwise defined herein shall have the respective meanings given thereto in
the Credit Agreement); and WHEREAS, the Borrower has requested that the Existing
Credit Agreement be amended as set forth herein, and the Lenders party hereto
have agreed to such amendments subject to the conditions set forth herein; NOW,
THEREFORE, in consideration of the premises herein and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows: 1. Amendment to Existing Credit Agreement.
Subject to the terms and conditions set forth herein, Section 6.01(c) of the
Existing Credit Agreement is hereby amended to add “in form and substance and
covering actual results for such periods as are acceptable to the Administrative
Agent” to the end of clause (iii) of such Section. 2. Consent. Subject to the
terms and conditions set forth herein, and in reliance upon the representations
and warranties set forth herein, the Administrative Agent and each of the
Lenders party hereto hereby consent to an additional ten (10) Business Days for
the Borrower to report the variance required in Section 6.01(c)(iii) (Liquidity
Certification/13-Week Cash Flow) as it relates to weeks that were previously
projected in the prior month’s reporting package that have become actual for the
current month’s reporting package but are not yet available for reporting by the
Borrower (e.g., the June 30 reporting package forecasted weeks July 4 through
August 1—those periods have become actual results in the July 31 reporting
package and the Borrower requires a short period of time to gather necessary
information to report actual July figures for that time period). 3.
Effectiveness; Conditions Precedent. This Amendment shall be become effective
upon (such effective date, the “Amendment No. 3 Effective Date”) (a) the
Administrative Agent’s receipt of counterparts of this Amendment duly executed
and delivered by the Borrower, the Administrative Agent and the Required
Lenders, and (b) unless waived by the Administrative Agent, the payment of all
fees and expenses of the Administrative Agent and the Lenders (including the
fees and expenses of counsel to the Administrative Agent to the extent due and
payable under Section 10.04 of the Credit Agreement) in connection with this
Amendment and the Loan Documents. 133522611_2



--------------------------------------------------------------------------------



 
[rgs-20200630ex10u002.jpg]
4. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, each Loan Party represents and
warrants to the Administrative Agent and the Lenders as follows: (a) the
representations and warranties contained in Article V of the Credit Agreement
and the other Loan Documents are true and correct on and as of the Amendment No.
3 Effective Date, after giving effect to the amendments contemplated hereby,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes hereof, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01 of the Credit Agreement;
(b) this Amendment has been duly authorized, executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of such parties,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting the rights of creditors, and subject to
equitable principles of general application; and (c) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing. 5.
Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement. 6. Full Force and Effect of Credit Agreement. Except as hereby
specifically amended, waived, modified or supplemented, the Credit Agreement is
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to its respective terms. The execution, delivery and
performance of this Amendment shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of any Lender under the
Credit Agreement or any of the other Loan Documents. 7. Governing Law;
Jurisdiction, Etc.. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement. 8. Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto. 9. References. All references in any of the Loan
Documents to the “Credit Agreement” shall mean the Credit Agreement, as amended
hereby. The rules of interpretation set forth in Section 1.02 of the Credit
Agreement shall be applicable to this Amendment. 2 133522611_2



--------------------------------------------------------------------------------



 
[rgs-20200630ex10u003.jpg]
10. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each of the Lenders,
and their respective successors, legal representatives, and assignees to the
extent such assignees are permitted assignees as provided in Section 10.06 of
the Credit Agreement. 11. No Novation; Reaffirmation. Neither the execution and
delivery of this Amendment nor the consummation of any other transaction
contemplated hereunder is intended to constitute a novation of the Existing
Credit Agreement or of any of the other Loan Documents or any obligations
thereunder. Each Loan Party hereby (a) affirms and confirms each of the Loan
Documents to which it is a party and its Obligations thereunder, (b) affirms
that it has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Amendment and (c) agrees that, notwithstanding the effectiveness of this
Amendment, each Loan Document shall continue to be in full force and effect. 12.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic means (including .pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment. 13.
Release. For good and valuable consideration, the sufficiency of which is hereby
acknowledged, each of the Loan Parties hereby voluntarily and knowingly releases
and forever discharges the Administrative Agent (and any sub-agent thereof), the
Arrangers, each Lender, the Swing Line Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each, a “Lender Party Released
Person”), from all possible claims, demands, actions, causes of action, damages,
costs, expenses and liabilities whatsoever, known or unknown, anticipated or
unanticipated, suspected or unsuspected, fixed, contingent or conditional, at
law or in equity, originating at any time on or before the Amendment No. 3
Effective Date, that in any way relate to or arise from this Amendment, the
Credit Agreement, any other Loan Document, any Credit Extension or any
transactions contemplated hereunder or thereunder, which such Loan Party may
have against any Lender Party Released Person and irrespective of whether or not
any such claims arise out of contract, tort, violation of law or regulations, or
otherwise, including the exercise of any rights and remedies under this
Amendment, the Credit Agreement or any other Loan Document, or the negotiation,
execution or implementation of this Amendment, the Credit Agreement or any other
Loan Document. This paragraph shall survive the termination of each Loan
Document and the repayment, satisfaction or discharge of the Loans and other
Obligations. [Signature pages follow.] 3 133522611_2



--------------------------------------------------------------------------------



 
[rgs-20200630ex10u004.jpg]




--------------------------------------------------------------------------------



 
[rgs-20200630ex10u005.jpg]
BANK OF AMERICA, N.A, as Administrative Agent By: ___ Name: Gavin Shak Title:
Assistant Vice President Regis Corporation Amendment No. 3 to Credit Agreement
and Consent Signature Page



--------------------------------------------------------------------------------



 
[rgs-20200630ex10u006.jpg]




--------------------------------------------------------------------------------



 
[rgs-20200630ex10u007.jpg]
KEYBANK NATIONAL ASSOCIATION, as a Lender By: __ _ Name: Alison M. Sammon Title:
Director Regis Corporation Amendment No. 3 to Credit Agreement and Consent
Signature Page



--------------------------------------------------------------------------------



 
[rgs-20200630ex10u008.jpg]




--------------------------------------------------------------------------------



 